

116 HR 6142 IH: Black Maternal Health Momnibus Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6142IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Underwood (for herself, Ms. Adams, Ms. Sewell of Alabama, Ms. Norton, Ms. Scanlon, Mrs. Watson Coleman, Ms. Barragán, Ms. Omar, Mr. Ryan, Ms. Moore, Mr. Clay, Mr. Khanna, Ms. Bass, Ms. Blunt Rochester, Mr. Kennedy, Ms. Schakowsky, Mrs. Luria, Ms. Haaland, Ms. Pressley, Mr. Lawson of Florida, Ms. Shalala, Ms. Spanberger, Ms. Schrier, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Financial Services, Transportation and Infrastructure, Education and Labor, the Judiciary, Natural Resources, Agriculture, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo end preventable maternal mortality and severe maternal morbidity in the United States and close disparities in maternal health outcomes, and for other purposes.1.Short titleThis Act may be cited as the Black Maternal Health Momnibus Act of 2020.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Definitions.Title I—Social Determinants for MomsSec. 101. Task force to coordinate efforts to address social determinants of health for women in the prenatal and postpartum periods.Sec. 102. Requirements for guidance relating to social determinants of health for pregnant women.Sec. 103. Department of Housing and Urban Development.Sec. 104. Department of Transportation.Sec. 105. Department of Agriculture.Sec. 106. Environmental study through National Academies.Sec. 107. Child care access.Sec. 108. Grants to State, local, and Tribal public health departments addressing social determinants of health for pregnant and postpartum women.Title II—Honoring Kira JohnsonSec. 201. Investments in community-based organizations to improve Black maternal health outcomes.Sec. 202. Training for all employees in maternity care settings.Sec. 203. Study on reducing and preventing bias, racism, and discrimination in maternity care settings.Sec. 204. Respectful maternity care compliance program.Sec. 205. GAO report.Title III—Protecting Moms Who ServedSec. 301. Support for maternity care coordination.Sec. 302. Sense of Congress on veteran status requirements.Sec. 303. Report on maternal mortality and severe maternal morbidity among women veterans.Title IV—Perinatal WorkforceSec. 401. HHS agency directives.Sec. 402. Grants to grow and diversify the perinatal workforce.Sec. 403. Grants to grow and diversify the nursing workforce in maternal and perinatal health.Sec. 404. GAO report on barriers to maternity care.Title V—Data To Save MomsSec. 501. Funding for maternal mortality review committees to promote representative community engagement.Sec. 502. Data collection and review.Sec. 503. Task force on maternal health data and quality measures.Sec. 504. Indian Health Service study on maternal mortality.Sec. 505. Grants to minority-serving institutions to study maternal mortality, severe maternal morbidity, and other adverse maternal health outcomes.Title VI—Moms MATTERSec. 601. Innovative models to reduce maternal mortality.Title VII—Justice for Incarcerated MomsSec. 701. Sense of Congress.Sec. 702. Ending the shackling of pregnant individuals.Sec. 703. Creating model programs for the care of incarcerated individuals in the prenatal and postpartum periods.Sec. 704. Grant program to improve maternal health outcomes for individuals in State and local prisons and jails.Sec. 705. GAO report.Sec. 706. MACPAC report.Title VIII—Tech To Save MomsSec. 801. CMI modeling of integrated telehealth models in maternity care services.Sec. 802. Grants to expand the use of technology-enabled collaborative learning and capacity models that provide care to pregnant and postpartum women.Sec. 803. Grants to promote equity in maternal health outcomes by increasing access to digital tools.Sec. 804. Report on the use of technology to reduce maternal mortality and severe maternal morbidity and to close racial and ethnic disparities in outcomes.Title IX—IMPACT To Save MomsSec. 901. Perinatal Care Alternative Payment Model Demonstration Project.Sec. 902. MACPAC report.3.DefinitionsIn this Act:(1)Culturally congruentThe term culturally congruent, with respect to care or maternity care, means care that is in agreement with the preferred cultural values, beliefs, worldview, and practices of the health care consumer and other stakeholders.(2)Maternal mortalityThe term maternal mortality means a death occurring during or within a one-year period after pregnancy caused by pregnancy or childbirth complications.(3)PostpartumThe term postpartum means the one-year period beginning on the last day of a woman’s pregnancy.(4)Severe maternal morbidityThe term severe maternal morbidity means an unexpected outcome caused by labor and delivery of a woman that results in significant short-term or long-term consequences to the health of the woman.ISocial Determinants for Moms101.Task force to coordinate efforts to address social determinants of health for women in the prenatal and postpartum periods(a)In generalThe Secretary of Health and Human Services shall convene a task force (in this section referred to as the Task Force) to develop strategies to coordinate efforts across the Federal Government to address social determinants of health for women in the prenatal and postpartum periods.(b)MembersThe members of the Task Force shall consist of the following:(1)The Secretary of Health and Human Services (or the Secretary’s designee).(2)The Secretary of Housing and Urban Development (or the Secretary’s designee).(3)The Secretary of Transportation (or the Secretary’s designee).(4)The Secretary of Agriculture (or the Secretary’s designee).(5)The Administrator of the Environmental Protection Agency (or the Administrator’s designee).(6)The Assistant Secretary for the Administration for Children and Families (or the Assistant Secretary’s designee).(7)The Administrator of the Centers for Medicare & Medicaid Services (or the Administrator’s designee).(8)The Director of the Indian Health Service (or the Director’s designee).(9)The Director of the National Institutes of Health (or the Director’s designee).(10)The Administrator of the Health Resources and Services Administration (or the Administrator’s designee).(11)The Deputy Assistant Secretary for Minority Health of the Department of Health and Human Services (or the Deputy Assistant Secretary’s designee).(12)The Deputy Assistant Secretary for Women’s Health of the Department of Health and Human Services (or the Deputy Assistant Secretary’s designee).(13)The Director of the Centers for Disease Control and Prevention (or the Director’s designee).(14)A woman who has experienced severe maternal morbidity or a family member of a woman who has suffered a pregnancy-related death.(15)A leader of a community-based organization that addresses maternal mortality and severe maternal morbidity with a specific focus on racial and ethnic disparities.(16)A maternal health care provider.(c)ChairThe Secretary of Health and Human Services shall select the Chair of the Task Force from among the members of the Task Force.(d)ReportNot later than 2 years after the date of enactment of this Act, the Task Force shall—(1)finalize strategies to coordinate efforts across the Federal Government to address social determinants of health for women in the prenatal and postpartum periods; and(2)submit a report on such strategies to the Congress, including—(A)plans for implementing such strategies; and(B)recommendations on the funding amounts needed by each department and agency to implement such strategies.(e)TerminationTermination under section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.102.Requirements for guidance relating to social determinants of health for pregnant women(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidance with respect to how medicaid managed care organizations and State Medicaid programs can use payments made pursuant to section 1903 of the Social Security Act (42 U.S.C. 1396b) to address the following issues related to social determinants of health for high-risk mothers during the presumptive eligibility period for pregnant women:(1)Housing.(2)Transportation.(3)Nutrition.(4)Lactation and other infant feeding options support.(5)Lead testing and abatement.(6)Air and water quality.(7)Car seat installation.(8)Child care access.(9)Wellness and stress management programs.(10)Other social determinants of health (as determined by the Secretary).(b)DefinitionsIn this section:(1)Medicaid managed care organizationsThe term medicaid managed care organization has the meaning given such term in section 1903(m)(1)(A) of the Social Security Act (42 U.S.C. 1396b(m)(1)(A)).(2)Presumptive eligibility periodThe term presumptive eligibility period has the meaning given such term in section 1920(b)(1) of the Social Security Act (42 U.S.C. 1396r–1(b)(1)).103.Department of Housing and Urban DevelopmentThe Secretary of Housing and Urban Development shall establish a new Housing for Moms task force within the Department that shall be responsible for ensuring that women in the prenatal and postpartum periods have safe, stable, affordable, and adequate housing for themselves and their other children. The task force shall—(1)study how the Department of Housing and Urban Development can support women in the prenatal and postpartum periods and make recommendations to the Secretary;(2)provide guidance to regional offices of the Department on measures to ensure that local housing infrastructure is supportive to women in the prenatal and postpartum periods, including providing information on—(A)health-promoting housing codes;(B)enforcement of housing codes;(C)proactive rental inspection programs;(D)code enforcement officer training; and(E)partnerships between regional offices of the Department and community organizations to ensure housing laws are understood and violations are discovered; and(3)not later than 2 years after the date of enactment of this Act, and annually thereafter, submit to the Congress a report summarizing the activities of the task force.104.Department of Transportation(a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report containing—(1)an assessment of transportation barriers preventing individuals from attending prenatal and postpartum appointments, accessing maternal health care services, or accessing services and resources related to social determinants of health that affect maternal health outcomes, such as healthy foods;(2)recommendations on how to overcome such barriers; and(3)an assessment of transportation safety risks for pregnant individuals and recommendations on how to mitigate such risks.(b)ConsiderationsIn carrying out subsection (a), the Secretary shall give special consideration to solutions for—(1)women living in a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e); and(2)women living in areas with high maternal mortality or severe morbidity rates and significant racial or ethnic disparities in maternal health outcomes.105.Department of Agriculture(a)Special supplemental nutrition program(1)Extension of postpartum periodSection 17(b)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)(10)) is amended by striking six months and inserting 24 months.(2)Extension of breastfeeding periodSection 17(d)(3)(A)(ii) of the Child Nutrition Act of 1966 (7 U.S.C. 1431(d)(3)(A)(ii)) is amended by striking 1 year and inserting 24 months. (3)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes an evaluation of the effect of each of the amendments made by this subsection on—(A)maternal and infant health outcomes, including racial and ethnic disparities with respect to such outcomes;(B)qualitative evaluations of family experiences under the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and(C)the cost effectiveness of such special supplemental nutrition program.(b)Grant program for healthy food and clean water for pregnant and postpartum women(1)In generalThe Secretary shall carry out a grant program to make grants on a competitive basis to eligible entities to carry out the nutritional activities described in paragraph (4).(2)ApplicationTo be eligible to receive a grant under this subsection an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may provide.(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to an eligible entity that proposes in an application under paragraph (2) to use the grant funds to carry out activities in areas with—(A)high maternal mortality or severe maternal morbidity rates; and(B)significant racial or ethnic disparities in maternal health outcomes.(4)Use of fundsAn eligible entity that receives a grant under this subsection shall use funds under the grant to deliver healthy food, infant formula, or clean water to pregnant and postpartum women located in areas that are food deserts, as determined by the Secretary using data from the Food Access Research Atlas of the Department of Agriculture.(5)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes—(A)an evaluation of the effect of the grant program under this subsection on maternal and infant health outcomes, including racial and ethnic disparities with respect to such outcomes; and(B)recommendations with respect to ensuring the activities described in paragraph (4) continue after the grant period funding such activities expires.(6)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection for fiscal years 2021 through 2023.(c)DefinitionsIn this section:(1)Eligible entityThe term eligible entity includes public entities, private community entities, community-based organizations, Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)). (2)SecretaryThe term Secretary means the Secretary of Agriculture. 106.Environmental study through National Academies(a)In generalThe Administrator of the Environmental Protection Agency shall seek to enter an agreement, not later than 60 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agree to conduct a study on the impacts of water and air quality, exposure to extreme temperatures, and pollution levels on maternal and infant health outcomes.(b)Study requirementsThe agreement under subsection (a) shall direct the National Academies to make recommendations for—(1)improving environmental conditions to improve maternal and infant health outcomes; and(2)reducing or eliminating racial and ethnic disparities in such outcomes.(c)ReportThe agreement under subsection (a) shall direct the National Academies to complete the study under this section and transmit to the Congress a report on the results of the study not later than 24 months after the date of enactment of this Act.107.Child care access(a)Grant programThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to eligible organizations to provide pregnant and postpartum women with free drop-in child care services during prenatal and postpartum appointments.(b)Eligible organizationsTo be eligible to receive a grant under this section, an organization shall—(1)be an organization that carries out programs providing pregnant and postpartum women with free and accessible drop-in child care services during prenatal and postpartum appointments in areas which the Secretary determines have a high maternal mortality and severe morbidity rate and significant racial and ethnic disparities in maternal health outcomes; and(2)not have previously received a grant under this section.(c)DurationThe Secretary shall commence the grant program under subsection (a) not later than 1 year after the date of the enactment of this Act.(d)EvaluationThe Secretary shall evaluate each grant awarded under this section to determine the effects of the grant on—(1)prenatal and postpartum appointment attendance rates;(2)maternal health outcomes with a specific focus on racial and ethnic disparities in such outcomes;(3)pregnant and postpartum women participating in the funded programs, and the families of such women; and(4)cost effectiveness.(e)ReportNot later than September 30, 2023, the Secretary shall submit to the Congress a report containing the following:(1)A summary of the evaluations under subsection (d).(2)A description of actions the Secretary can take to ensure that pregnant and postpartum women eligible for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1936 et seq.) have access to free drop-in child care services during prenatal and postpartum appointments, including identification of the funding necessary to carry out such actions.(f)Drop-In child care services definedIn this section, the term drop-in child care services means child care and early childhood education services that are—(1)delivered at a facility that meets the requirements of all applicable laws and regulations of the State or local government in which it is located, including the licensing of the facility as a child care facility; and(2)provided in single encounters without requiring full-time enrollment of a person in a child care program.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2023.108.Grants to State, local, and Tribal public health departments addressing social determinants of health for pregnant and postpartum women(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to State, local, and Tribal public health departments to address social determinants of maternal health in order to reduce or eliminate racial and ethnic disparities in maternal health outcomes.(b)Use of fundsA public health department receiving a grant under this section may use funds received through the grant to—(1)build capacity and hire staff to coordinate efforts of the public health department to address social determinants of maternal health;(2)develop, and provide for distribution of, resource lists of available social services for women in the prenatal and postpartum periods, which social services may include—(A)transportation vouchers;(B)housing supports;(C)child care access;(D)healthy food access;(E)nutrition counseling;(F)lactation supports;(G)lead testing and abatement;(H)clean water;(I)infant formula;(J)maternal mental and behavioral health care services;(K)wellness and stress management programs; and(L)other social services as determined by the public health department;(3)in consultation with local stakeholders, establish or designate a one-stop resource center that provides coordinated social services in a single location for women in the prenatal or postpartum period; or(4)directly address specific social determinant needs for the community that are related to maternal health as identified by the public health department, such as—(A)transportation;(B)housing;(C)child care;(D)healthy foods;(E)infant formula;(F)nutrition counseling;(G)lactation supports;(H)lead testing and abatement;(I)air and water quality;(J)wellness and stress management programs; and(K)other social determinants as determined by the public health department.(c)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to State, local, and Tribal public health departments that—(1)propose to use the grants to reduce or end racial and ethnic disparities in maternal mortality and severe morbidity rates; and(2)operate in areas with high rates of—(A)maternal mortality and severe morbidity; or(B)significant racial and ethnic disparities in maternal mortality and severe morbidity rates.(d)Guidance on strategiesIn carrying out this section, the Secretary shall provide guidance to grantees on strategies for long-term viability of programs funded through this section after such funding ends.(e)Reporting(1)By granteesAs a condition on receipt of a grant under this section, a grantee shall agree to—(A)evaluate the activities funded through the grant with respect to—(i)maternal health outcomes with a specific focus on racial and ethnic disparities;(ii)the subjective assessment of such activities by the beneficiaries of such activities, including mothers and their families; and(iii)cost effectiveness and return on investment; and(B)not later than 180 days after the end of the period of the grant, submit a report on the results of such evaluation to the Secretary.(2)By SecretaryNot later than the end of fiscal year 2026, the Secretary shall submit a report to the Congress—(A)summarizing the evaluations submitted under paragraph (1); and(B)making recommendations for improving maternal health and reducing or eliminating racial and ethnic disparities in maternal health outcomes, based on the results of grants under this section.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2025.IIHonoring Kira Johnson201.Investments in community-based organizations to improve Black maternal health outcomes(a)AwardsFollowing the 1-year period described in subsection (c), the Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to establish or expand programs to prevent maternal mortality and severe maternal morbidity among Black women.(b)EligibilityTo be eligible to seek a grant under this section, an entity shall be a community-based organization offering programs and resources aligned with evidence-based practices for improving maternal health outcomes for Black women.(c)Outreach and technical assistance periodDuring the 1-year period beginning on the date of enactment of this Act, the Secretary shall—(1)conduct outreach to encourage eligible entities to apply for grants under this section; and(2)provide technical assistance to eligible entities on best practices for applying for grants under this section.(d)Special consideration(1)OutreachIn conducting outreach under subsection (c), the Secretary shall give special consideration to eligible entities that—(A)are based in, and provide support for, communities with—(i)high rates of adverse maternal health outcomes; and(ii)significant racial and ethnic disparities in maternal health outcomes; (B)are led by Black women; and(C)offer programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for Black women.(2)AwardsIn awarding grants under this section, the Secretary shall give special consideration to eligible entities that—(A)are described in subparagraphs (A), (B), and (C) of paragraph (1);(B)offer programs and resources designed in consultation with and intended for Black women; and(C)offer programs and resources in the communities in which the respective eligible entities are located that—(i)promote maternal mental health and maternal substance use disorder treatments that are aligned with evidence-based practices for improving maternal mental health outcomes for Black women;(ii)address social determinants of health for women in the prenatal and postpartum periods, including—(I)housing;(II)transportation;(III)nutrition counseling;(IV)healthy foods;(V)lactation support;(VI)lead abatement and other efforts to improve air and water quality;(VII)child care access;(VIII)car seat installation;(IX)wellness and stress management programs; or(X)coordination across safety-net and social support services and programs;(iii)promote evidence-based health literacy and pregnancy, childbirth, and parenting education for women in the prenatal and postpartum periods;(iv)provide support from doulas and other perinatal health workers to women from pregnancy through the postpartum period;(v)provide culturally congruent training to perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators;(vi)conduct or support research on Black maternal health issues; or(vii)have developed other programs and resources that address community-specific needs for women in the prenatal and postpartum periods and are aligned with evidence-based practices for improving maternal health outcomes for Black women.(e)Technical assistanceThe Secretary shall provide to grant recipients under this section technical assistance on—(1)capacity building to establish or expand programs to prevent adverse maternal health outcomes among Black women;(2)best practices in data collection, measurement, evaluation, and reporting; and(3)planning for sustaining programs to prevent maternal mortality and severe maternal morbidity among Black women after the period of the grant.(f)EvaluationNot later than the end of fiscal year 2026, the Secretary shall submit to the Congress an evaluation of the grant program under this section that—(1)assesses the effectiveness of outreach efforts during the application process in diversifying the pool of grant recipients;(2)makes recommendations for future outreach efforts to diversify the pool of grant recipients for Department of Health and Human Services grant programs and funding opportunities;(3)assesses the effectiveness of programs funded by grants under this section in improving maternal health outcomes for Black women; and(4)makes recommendations for future Department of Health and Human Services grant programs and funding opportunities that deliver funding to community-based organizations to improve Black maternal health outcomes through programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for Black women.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025.202.Training for all employees in maternity care settingsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following new section:742.Training for all employees in maternity care settings(a)GrantsThe Secretary shall award grants for programs to reduce and prevent bias, racism, and discrimination in maternity care settings.(b)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to applications for programs that would—(1)apply to all birthing professionals and any employees who interact with pregnant and post­par­tum women in the provider setting, including front desk employees, sonographers, schedulers, health care professionals, hospital or health system administrators, and security staff;(2)emphasize periodic, as opposed to one-time, trainings for all birthing professionals and employees described in paragraph (1);(3)address implicit bias and explicit bias;(4)be delivered in ongoing education settings for providers maintaining their licenses, with a preference for trainings that provide continuing education units and continuing medical education;(5)include trauma-informed care best practices and an emphasis on shared decision making between providers and patients;(6)include a service-learning component that sends providers to work in underserved communities to better understand patients’ lived experiences;(7)be delivered in undergraduate programs that funnel into medical schools, like biology and pre-medicine majors;(8)be delivered in settings that apply to providers of the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966;(9)integrate bias training in obstetric emergency simulation trainings;(10)offer training to all maternity care providers on the value of racially, ethnically, and professionally diverse maternity care teams to provide culturally congruent care, including doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; or(11)be based on one or more programs designed by a historically Black college or university.(c)ApplicationTo seek a grant under subsection (a), an entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require.(d)ReportingEach recipient of a grant under this section shall annually submit to the Secretary a report on the status of activities conducted using the grant, including, as applicable, a description of the impact of training provided through the grant on patient outcomes and patient experience for women of color and their families.(e)Best practicesBased on the annual reports submitted pursuant to subsection (d), the Secretary—(1)shall produce an annual report on the findings resulting from programs funded through this section;(2)shall disseminate such report to all recipients of grants under this section and to the public; and(3)may include in such report findings on best practices for improving patient outcomes and patient experience for women of color and their families in maternity care settings.(f)DefinitionsIn this section:(1)The term postpartum means the one-year period beginning on the last day of a woman’s pregnancy.(2)The term culturally congruent means in agreement with the preferred cultural values, beliefs, worldview, and practices of the health care consumer and other stakeholders.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025..203.Study on reducing and preventing bias, racism, and discrimination in maternity care settings(a)In generalThe Secretary of Health and Human Services shall seek to enter into an agreement, not later than 90 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agrees to—(1)conduct a study on the design and implementation of programs to reduce and prevent bias, racism, and discrimination in maternity care settings; and(2)not later than 24 months after the date of enactment of this Act, complete the study and transmit a report on the results of the study to the Congress.(b)Possible topicsThe agreement entered into pursuant to subsection (a) may provide for the study of any of the following:(1)The development of a scorecard for programs designed to reduce and prevent bias, racism, and discrimination in maternity care settings to assess the effectiveness of such programs in improving patient outcomes and patient experience for women of color and their families.(2)Determination of the types of training to reduce and prevent bias, racism, and discrimination in maternity care settings that are demonstrated to improve patient outcomes or patient experience for women of color and their families.204.Respectful maternity care compliance program(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grants to accredited hospitals, health systems, and other maternity care delivery settings to establish within one or more hospitals or other birth settings a respectful maternity care compliance office.(b)Office requirementsA respectful maternity care compliance office funded through a grant under this section shall—(1)institutionalize mechanisms to allow patients receiving maternity care services, the families of such patients, or doulas or other perinatal workers supporting such patients to report instances of disrespect or evidence of bias on the basis of race, ethnicity, or another protected class;(2)institutionalize response mechanisms through which representatives of the office can directly follow up with the patient, if possible, and the patient’s family in a timely manner; (3)prepare and make publicly available a hospital- or health system-wide strategy to reduce bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care that includes—(A)information on the training programs to reduce and prevent bias, racism, and discrimination on the basis of race, ethnicity, or another protected class for all employees in maternity care settings; and(B)the development of methods to routinely assess the extent to which bias, racism, or discrimination on the basis of race, ethnicity, or another protected class are present in the delivery of maternity care to minority patients; and(4)provide annual reports to the Secretary with information about each case reported to the compliance office over the course of the year containing such information as the Secretary may require, such as—(A)de-identified demographic information on the patient in the case, such as race, ethnicity, gender identity, and primary language;(B)the content of the report from the patient or the family of the patient to the compliance office; and(C)the response from the compliance office.(c)Secretary requirements(1)ProcessesNot later than 180 days after the date of enactment of this Act, the Secretary shall establish processes for—(A)disseminating best practices for establishing and implementing a respectful maternity care compliance office within a hospital or other birth setting;(B)promoting coordination and collaboration between hospitals, health systems, and other maternity care delivery settings on the establishment and implementation of respectful maternity care compliance offices; and(C)evaluating the effectiveness of respectful maternity care compliance offices on maternal health outcomes and patient and family experiences, especially for minority patients and their families.(2)Study(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall, through a contract with an independent research organization, conduct a study on strategies to address disrespect or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services.(B)Components of studyThe study shall include the following:(i)An assessment of the reports submitted to the Secretary from the respectful maternity care compliance offices pursuant to subsection (b)(4); and(ii)Based on such assessment, recommendations for potential accountability mechanisms related to cases of disrespect or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services at hospitals and other birth settings. Such recommendations shall take into consideration medical and non-medical factors that contribute to adverse patient experiences and maternal health outcomes.(C)ReportThe Secretary shall submit to the Congress and make publicly available a report on the results of the study under this paragraph.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2021 through 2026.205.GAO report(a)In generalNot later than 2 years after date of enactment of this Act and every 2 years thereafter, the Comptroller General of the United States shall submit to the Congress and make publicly available a report on the establishment of respectful maternity care compliance offices within hospitals, health systems, and other maternity care settings.(b)Matters includedThe report under paragraph (1) shall include the following:(1)Information regarding the extent to which hospitals, health systems, and other maternity care settings have elected to establish respectful maternity care compliance offices, including—(A)which hospitals and other birth settings elect to establish compliance offices and when such offices are established;(B)to the extent practicable, impacts of the establishment of such offices on maternal health outcomes and patient and family experiences in the hospitals and other birth settings that have established such offices, especially for minority women and their families;(C)information on geographic areas, and types of hospitals or other birth settings, where respectful maternity care compliance offices are not being established and information on factors contributing to decisions to not establish such offices; and(D)recommendations for establishing respectful maternity care compliance offices in geographic areas, and types of hospitals or other birth settings, where such offices are not being established.(2)Whether the funding made available to carry out this section has been sufficient and, if applicable, recommendations for additional appropriations to carry out this section.(3)Such other information as the Comptroller General determines appropriate.IIIProtecting Moms Who Served301.Support for maternity care coordination(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $15,000,000 for fiscal year 2022 to improve maternity care coordination for women veterans throughout pregnancy and the one-year postpartum period beginning on the last day of the pregnancy. Such amounts are authorized in addition to any other amounts authorized for such purpose.(b)Plan(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a plan to improve maternity care coordination to fulfill the responsibilities and requirements described in the Veterans Health Administration Handbook 1330.03, or any successor handbook.(2)ElementsThe plan under paragraph (1) shall include the following:(A)With respect to the amounts authorized to be appropriated by subsection (a), a description of how the Secretary will ensure such amounts are used to—(i)hire full-time maternity care coordinators;(ii)train maternity care coordinators; and(iii)improve support programs led by maternity care coordinators.(B)Recommendations for the amount of funding the Secretary determines appropriate to improve maternity care coordination as described in paragraph (1) for each of the five fiscal years following the date of the plan.(3)ConsultationThe Secretary shall develop the plan under paragraph (1) in consultation with veterans service organizations, military service organizations, women’s health care providers, and community-based organizations representing women from demographic groups disproportionately impacted by poor maternal health outcomes, that the Secretary determines appropriate.302.Sense of Congress on veteran status requirementsIt is the sense of Congress that each State should list the veteran status of a mother—(1)in fetal death records; and(2)in maternal mortality review committee reviews of pregnancy-related deaths and pregnancy-associated deaths.303.Report on maternal mortality and severe maternal morbidity among women veterans(a)GAO reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives, and make publicly available, a report on maternal mortality and severe maternal morbidity among women veterans, with a particular focus on racial and ethnic disparities in maternal health outcomes for women veterans.(b)Matters includedThe report under subsection (a) shall include the following:(1)To the extent practicable—(A)the number of women veterans who have experienced a pregnancy-related death or pregnancy-associated death in the most recent 10 years of available data;(B)the rate of pregnancy-related deaths per 100,000 live births for women veterans;(C)the number of cases of severe maternal morbidity among women veterans in the most recent year of available data; (D)the racial and ethnic disparities in maternal mortality and severe maternal morbidity rates among women veterans;(E)identification of the causes of maternal mortality and severe maternal morbidity that are unique to women who have served in the military, including post-traumatic stress disorder, military sexual trauma, and infertility or miscarriages that may be caused by such service;(F)identification of the causes of maternal mortality and severe maternal morbidity that are unique to women veterans of color; and(G)identification of any correlations between the former rank of women veterans and their maternal health outcomes.(2)An assessment of the barriers to determining the information required under paragraph (1) and recommendations for improvements in tracking maternal health outcomes among—(A)women veterans who have health care coverage through the Department;(B)women veterans enrolled in the TRICARE program;(C)women veterans with employer-based or private insurance; and(D)women veterans enrolled in the Medicaid program.(3)Recommendations for legislative and administrative actions to increase access to mental and behavioral health care for women veterans who screen positively for postpartum mental or behavioral health conditions. (4)Recommendations to address homelessness among pregnant and postpartum women veterans.(5)Recommendations on how to effectively educate maternity care providers on best practices for providing maternity care services to women veterans that addresses the unique maternal health care needs of veteran populations.(6)Recommendations to reduce maternal mortality and severe maternal morbidity among women veterans and to address racial and ethnic disparities in maternal health outcomes for each of the groups described in subparagraphs (A) through (D) of paragraph (2).(7)Recommendations to improve coordination of care between the Department and non-Department facilities for pregnant and postpartum women veterans, including recommendations to improve training for the directors of the Veterans Integrated Service Networks, directors of medical facilities of the Department, chiefs of staff of such facilities, maternity care coordinators, and relevant non-Department facilities.(8)An assessment of the authority of the Secretary of Veterans Affairs to access maternal health data collected by the Department of Health and Human Services and, if applicable, recommendations to increase such authority.(9)Any other information the Comptroller General determines appropriate with respect to the reduction of maternal mortality and severe maternal morbidity among women veterans and to address racial and ethnic disparities in maternal health outcomes for women veterans.IVPerinatal Workforce401.HHS agency directives(a)Guidance to States(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall issue and disseminate guidance to States to educate providers and managed care entities about the value and process of delivering respectful maternal health care through diverse care provider models.(2)ContentsThe guidance required by paragraph (1) shall address how States can encourage and incentivize hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities—(A)to recruit and retain maternity care providers, such as obstetrician-gynecologists, family physicians, physician assistants, midwives who meet at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioners, and clinical nurse specialists—(i)from racially and ethnically diverse backgrounds;(ii)with experience practicing in racially and ethnically diverse communities; and(iii)who have undergone trainings on implicit and explicit bias and racism;(B)to incorporate into maternity care teams midwives who meet at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; (C)to provide collaborative, culturally congruent care; and(D)to provide opportunities for individuals enrolled in accredited midwifery education programs to participate in job shadowing with maternity care teams in hospitals, health systems, and freestanding birth centers.(b)Study on culturally congruent maternity care(1)StudyThe Secretary of Health and Human Services acting through the Director of the National Institutes of Health (in this subsection referred to as the Secretary) shall conduct a study on best practices in culturally congruent maternity care.(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)complete the study required by paragraph (1);(B)submit to the Congress and make publicly available a report on the results of such study; and(C)include in such report—(i)a compendium of examples of hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities that are delivering culturally congruent maternal health care;(ii)a compendium of examples of hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities that have low levels of racial and ethnic disparities in maternal health outcomes; and(iii)recommendations to hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities for best practices in culturally congruent maternity care. 402.Grants to grow and diversify the perinatal workforceTitle VII of the Public Health Service Act is amended by inserting after section 757 (42 U.S.C. 294f) the following new section:758.Perinatal workforce grants(a)In generalThe Secretary may award grants to entities to establish or expand programs described in subsection (b) to grow and diversify the perinatal workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal workforce by—(1)establishing schools or programs that provide education and training to individuals seeking appropriate licensing or certification as—(A)physician assistants who will complete clinical training in the field of maternal and perinatal health; and(B)other perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(2)expanding the capacity of existing schools or programs described in paragraph (1), for the purposes of increasing the number of students enrolled in such schools or programs, including by awarding scholarships for students.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any institution of higher education that—(1)has demonstrated a commitment to recruiting and retaining minority students, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(2)has developed a strategy to recruit and retain a diverse pool of students into the perinatal workforce program or school supported by funds received through the grant, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(3)has developed a strategy to recruit and retain students who plan to practice in a health professional shortage area designated under section 332;(4)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes; and(5)includes in the standard curriculum for all students within the perinatal workforce program or school a bias, racism, or discrimination training program that includes training on explicit and implicit bias.(d)ReportingAs a condition on receipt of a grant under this section for a perinatal workforce program or school, an entity shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including—(1)the number and demographics of students participating in the program or school;(2)the extent to which students in the program or school are entering careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes; and(3)whether the program or school has included in the standard curriculum for all students a bias, racism, or discrimination training program that includes explicit and implicit bias, and if so the effectiveness of such training program.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to institutions of higher education seeking or receiving a grant under this section on the development, use, evaluation, and post-grant period sustainability of the perinatal workforce programs or schools proposed to be, or being, established or expanded through the grant.(h)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting minority students, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(2)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(3)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, working in health professional shortage areas designated under section 332; and(4)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, working in areas with significant racial and ethnic disparities in maternal health outcomes.(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025..403.Grants to grow and diversify the nursing workforce in maternal and perinatal healthTitle VIII of the Public Health Service Act is amended by inserting after section 811 of that Act (42 U.S.C. 296j) the following:812.Perinatal nursing workforce grants(a)In generalThe Secretary may award grants to schools of nursing to grow and diversify the perinatal nursing workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal nursing workforce by providing scholarships to students seeking to become—(1)nurse practitioners whose education includes a focus on maternal and perinatal health; or(2)clinical nurse specialists whose education includes a focus on maternal and perinatal health.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any school of nursing that—(1)has developed a strategy to recruit and retain a diverse pool of students seeking to enter careers focused on maternal and perinatal health;(2)has developed a partnership with a practice setting in a health professional shortage area designated under section 332 for the clinical placements of the school’s students;(3)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes; and(4)includes in the standard curriculum for all students seeking to enter careers focused on maternal and perinatal health a bias, racism, or discrimination training program that includes education on explicit and implicit bias.(d)ReportingAs a condition on receipt of a grant under this section, a school of nursing shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including, to the extent practicable—(1)the number and demographics of students in the school of nursing seeking to enter careers focused on maternal and perinatal health;(2)the extent to which such students are preparing to enter careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes; and(3)whether the standard curriculum for all students seeking to enter careers focused on maternal and perinatal health includes a bias, racism, or discrimination training program that includes education on explicit and implicit bias.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to schools of nursing seeking or receiving a grant under this section on the processes of awarding and evaluating scholarships through the grant.(h)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting minority students, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(2)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(3)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health working in health professional shortage areas designated under section 332; and(4)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health working in areas with significant racial and ethnic disparities in maternal health outcomes.(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025..404.GAO report on barriers to maternity care(a)In generalNot later than two years after the date of the enactment of this Act and every five years thereafter, the Comptroller General of the United States shall submit to Congress a report on barriers to maternity care in the United States. Such report shall include the information and recommendations described in subsection (b).(b)Content of reportThe report under subsection (a) shall include—(1)an assessment of current barriers to entering accredited midwifery education programs, and recommendations for addressing such barriers, particularly for low-income and minority women;(2)an assessment of current barriers to entering accredited education programs for other maternity care professional careers, including obstetrician-gynecologists, family physicians, physician assistants, nurse practitioners, and clinical nurse specialists, particularly for low-income and minority women;(3)an assessment of current barriers that prevent midwives from meeting the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, and recommendations for addressing such barriers, particularly for low-income and minority women; and(4)recommendations to promote greater equity in compensation for perinatal health workers, particularly for such individuals from racially and ethnically diverse backgrounds.VData to Save Moms501.Funding for maternal mortality review committees to promote representative community engagement(a)In generalSection 317K(d) of the Public Health Service Act (42 U.S.C. 247b–12(d)) is amended by adding at the end the following:(9)Grants to promote representative community engagement in maternal mortality review committees(A)In generalThe Secretary may, using funds made available pursuant to subparagraph (C), provide assistance to an applicable maternal mortality review committee of a State, Indian tribe, tribal organization, or urban Indian organization (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603))—(i)to select for inclusion in the membership of such a committee community members from the State, Indian tribe, tribal organization, or urban Indian organization by—(I)prioritizing community members who can increase the diversity of the committee’s membership with respect to race and ethnicity, location, and professional background, including members with non-clinical experiences; and(II)to the extent applicable, using funds reserved under subsection (f) to address barriers to maternal mortality review committee participation for community members, including required training, transportation barriers, compensation, and other supports as may be necessary;(ii)to establish initiatives to conduct outreach and community engagement efforts within communities throughout the State or Tribe to seek input from community members on the work of such maternal mortality review committee, with a particular focus on outreach to minority women; and(iii)to release public reports assessing—(I)the pregnancy-related death and pregnancy-associated death review processes of the maternal mortality review committee, with a particular focus on the maternal mortality review committee’s sensitivity to the unique circumstances of minority women who have suffered pregnancy-related deaths; and(II)the impact of the use of funds made available pursuant to paragraph (C) on increasing the diversity of the maternal mortality review committee membership and promoting community engagement efforts throughout the State or Tribe.(B)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to any maternal mortality review committee receiving a grant under this paragraph on best practices for increasing the diversity of the maternal mortality review committee’s membership and for conducting effective community engagement throughout the State or Tribe.(C)Authorization of appropriationsIn addition to any funds made available under subsection (f), there are authorized to be appropriated to carry out this paragraph $10,000,000 for each of fiscal years 2021 through 2025..(b)Reservation of fundsSection 317K(f) of the Public Health Service Act (42 U.S.C. 247b–12(f)) is amended by adding at the end the following: Of the amount made available under the preceding sentence for a fiscal year, not less than $1,500,000 shall be reserved for grants to Indian tribes, tribal organizations, or urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).502.Data collection and review(a)In generalSection 317K(d)(3)(A)(i) of the Public Health Service Act (42 U.S.C. 247b–12(d)(3)(A)(i)) is amended—(1)by redesignating subclauses (II) and (III) as subclauses (V) and (VI), respectively; and(2)by inserting after subclause (I) the following:(II)to the extent practicable, reviewing cases of severe maternal morbidity in which the patient received a transfusion of four or more units of blood and was admitted to an intensive care unit;(III)to the extent practicable, consulting with local community-based organizations representing women from demographic groups disproportionately impacted by poor maternal health outcomes to ensure that, in addition to clinical factors, non-clinical factors that might have contributed to a pregnancy-related death are appropriately considered;.(b)Severe maternal morbidity definedSection 317K(e) of the Public Health Service Act (42 U.S.C. 247b–12(e)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)the term severe maternal morbidity means one or more unexpected outcomes of labor and delivery that result in significant short-term or long-term consequences to a woman’s health..503.Task force on maternal health data and quality measures(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall establish a task force, to be known as the Task Force on Maternal Health Data and Quality Measures (in this section referred to as the Task Force).(b)Duties of task force(1)In generalThe Task Force shall use all available relevant information, including information from State-level sources, to prepare and submit a report containing the following:(A)An evaluation of current State and Tribal practices for maternal health, maternal mortality, and severe maternal morbidity data collection and dissemination, including consideration of—(i)the timeliness of processes for amending a death certificate when new information pertaining to the death becomes available to reflect whether the death was a pregnancy-related death;(ii)maternal health data collected with electronic health records, including data on race and ethnicity;(iii)the barriers preventing States from correlating maternal outcome data with race and ethnicity data;(iv)processes for determining the cause of a pregnancy-associated death in States that do not have a maternal mortality review committee;(v)whether maternal mortality review committees include multidisciplinary and diverse membership (as described in section 317K(d)(1)(A) of the Public Health Service Act (42 U.S.C. 247b–12(d)(1)(A));(vi)whether members of maternal mortality review committees participate in trainings on bias, racism, or discrimination, and the quality of such trainings;(vii)the extent to which States have implemented systematic processes of listening to the stories of pregnant and post­par­tum women and their family members, with a particular focus on minority women and their family members, to fully understand the causes of, and inform potential solutions to, the maternal mortality and severe maternal morbidity crisis within their respective States;(viii)the consideration of social determinants of health by maternal mortality review committees when examining the causes of pregnancy-associated and pregnancy-related deaths;(ix)the legal barriers preventing the collation of State maternity care data;(x)the effectiveness of data collection and reporting processes in separating pregnancy-associated deaths from pregnancy-related deaths; and(xi)the current Federal, State, local, and Tribal funding support for the activities referred to in clauses (i) through (x).(B)An assessment of whether the funding referred to in subparagraph (A)(xi) is adequate for States to carry out optimal data collection and dissemination processes with respect to maternal health, maternal mortality, and severe maternal morbidity.(C)An evaluation of current quality measures for maternity care, including prenatal measures, labor and delivery measures, and post­par­tum measures up to one year post­par­tum. Such evaluation shall be conducted in consultation with the National Quality Forum and shall include consideration of—(i)effective quality measures for maternity care used by hospitals, health systems, birth centers, health plans, and other relevant entities;(ii)the sufficiency of current outcome measures used to evaluate maternity care for testing and validating new maternal health care payment and service delivery models;(iii)quality measures for the childbirth experiences of women that other countries effectively use;(iv)current maternity care quality measures that may be eliminated because they are not achieving their intended effect;(v)barriers preventing maternity care providers from implementing quality measures that are aligned from best practices;(vi)the frequency with which maternity care quality measures are reviewed and revised;(vii)the strengths and weaknesses of the Prenatal and Postpartum Care measures of the Health Plan Employer Data and Information Set measures established by the National Committee for Quality Assurance;(viii)the strengths and weaknesses of maternity care quality measures under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the Children’s Health Insurance Program under title XXI of such Act (42 U.S.C. 1397 et seq.), including the extent to which States voluntarily report relevant measures;(ix)the extent to which maternity care quality measures are informed by patient experiences that include subjective measures of patient-reported experience of care;(x)the current processes for collecting stratified data on the race and ethnicity of pregnant and postpartum women in hospitals, health systems, and birth centers, and for incorporating such racially and ethnically stratified data in maternity care quality measures;(xi)the extent to which maternity care quality measures account for the unique experiences of minority women and their families; and(xii)the extent to which hospitals, health systems, and birth centers are implementing existing maternity care quality measures.(D)Recommendations on authorizing additional funds to improve maternal mortality review committees and relevant maternal health initiatives by the agencies and organizations within the Department of Health and Human Services.(E)Recommendations for new authorities that may be granted to maternal mortality review committees to be able to—(i)access records from other Federal and State agencies and departments that may be necessary to identify causes of pregnancy-associated deaths that are unique to women from specific populations, such as women veterans and women who are incarcerated; and(ii)work with relevant experts who are not members of the maternal mortality review committee to assist in the review of pregnancy-associated deaths of women from specific populations, such as women veterans and women who are incarcerated.(F)Recommendations to improve current quality measures for maternity care, including recommendations on updating the Pregnancy & Delivery Care measures on the Hospital Compare website of the Centers for Medicare & Medicaid Services or any successor website, with a particular focus on racial and ethnic disparities in maternal health outcomes.(G)Recommendations to improve the coordination by the Department of Health and Human Services of the efforts undertaken by the agencies and organizations within the Department related to maternal health data and quality measures.(2)Public commentNot later than 60 days after the date on which a majority of the members of the Task Force have been appointed, the Task Force shall publish in the Federal Register a notice for public comment period of 90 days, beginning on the date of publication, on the duties and activities of the Task Force.(c)Membership(1)In generalThe Task Force shall be composed of 18 members appointed by the Secretary of Health and Human Services. The Secretary shall give special consideration to individuals who are representative of populations most affected by maternal mortality and severe maternal morbidity.(2)Member criteriaTo be eligible to be appointed as a member of the Task Force, an individual shall be—(A)a woman who has experienced severe maternal morbidity;(B)a family member of a woman who had a pregnancy-related death;(C)an individual who provides non-clinical support to women from pregnancy through the postpartum period, such as a doula, community health worker, peer supporter, certified lactation consultant, nutritionist or dietitian, social worker, home visitor, or a patient navigator;(D)a leader of a community-based organization that addresses adverse maternal health outcomes with a specific focus on racial and ethnic disparities;(E)an academic researcher in a field or policy area related to the duties of the Task Force;(F)a maternal health care provider;(G)an elected or duly appointed leader from an Indian Tribe;(H)an expert in a field or policy area related to the duties of the Task Force; or(I)an individual who has experience with Federal or State government programs related to the duties of the Task Force.(3)Appointment timingAppointments to the Task Force shall be made not later than 180 days after the date of enactment of this Act.(4)DurationEach member shall be appointed for the life of the Task Force.(5)Co-chair selectionNot later than 30 days after the date on which a majority of the members of the Task Force have been appointed, the Secretary shall select two of the members of the Task Force to serve as co-chairs of the Task Force.(6)Vacancies(A)In generalA vacancy in the Task Force—(i)shall not affect the powers of the Task Force; and(ii)shall be filled in the same manner as the original appointment.(B)Co-chair vacancyIn the event of a vacancy of a co-chair of the Task Force, a replacement co-chair shall be selected in the same manner as the original selection.(7)CompensationExcept as provided in paragraph (8), members of the Task Force shall serve without pay.(8)Travel expensesMembers of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Task Force.(d)Meetings(1)In generalThe Task Force shall meet at the call of the co-chairs of the Task Force.(2)QuorumA majority of the members of the Task Force shall constitute a quorum.(3)Initial meetingThe Task Force shall meet not later than 60 days after the date on which a majority of the members of the Task Force have been appointed.(e)Staff of task force(1)Additional staffThe co-chairs of the Task Force may appoint and fix the pay of additional staff to the Task Force as the co-chairs consider appropriate.(2)Applicability of certain civil service lawsThe staff of the Task Force may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(3)DetaileesAny Federal Government employee may be detailed to the Task Force without reimbursement from the Task Force, and the detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(f)Powers of task force(1)Testimony and evidenceThe Task Force may take such testimony and receive such evidence as the Task Force considers advisable to carry out this section.(2)Obtaining official dataThe Task Force may secure directly from any Federal department or agency information necessary to carry out its duties under this section. On request of the co-chairs of the Task Force, the head of that department or agency shall furnish such information to the Task Force.(3)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.(g)ReportNot later than 2 years after the date on which the initial 18 members of the Task Force are appointed under subsection (c)(1), the Task Force shall submit to the Committee on Energy and Commerce, the Committee on Education and Labor, and the Committee on Ways and Means of the House of Representatives and the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available, a report that—(1)contains the information, evaluations, and recommendations described in subsection (b); and(2)is signed by more than half of the members of the Task Force.(h)TerminationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.(i)DefinitionsIn this section:(1)Maternal health care providerThe term maternal health care provider means an individual who is an obstetrician-gynecologist, family physician, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist.(2)Maternal mortality review committeeThe term maternal mortality review committee means a maternal mortality review committee duly authorized by a State and receiving funding under section 317k(a)(2)(D) of the Public Health Service Act (42 U.S.C. 247b–12(a)(2)(D)).(3)Pregnancy-associated deathThe term pregnancy-associated death means a death of a woman, by any cause, that occurs during, or within 1 year following, her pregnancy, regardless of the outcome, duration, or site of the pregnancy.(4)Pregnancy-related deathThe term pregnancy-related death means a death of a woman that occurs during, or within 1 year following, her pregnancy, regardless of the outcome, duration, or site of the pregnancy—(A)from any cause related to, or aggravated by, the pregnancy or its management; and(B)not from accidental or incidental causes.(j)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2021 through 2024.504.Indian Health Service study on maternal mortality(a)In generalThe Director of the Indian Health Service (referred to in this section as the Director) shall, in coordination with entities described in subsection (b)—(1)not later than 90 days after the enactment of this Act, enter into a contract with an independent research organization or Tribal Epidemiology Center to conduct a comprehensive study on maternal mortality and severe maternal morbidity in the populations of American Indian and Alaska Native women; and(2)not later than 3 years after the date of the enactment of this Act, submit to Congress a report on such study that contains recommendations for policies and practices that can be adopted to improve maternal health outcomes for such women.(b)Participating entitiesThe entities described in this subsection shall consist of 12 members, selected by the Director from among individuals nominated by Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)). In selecting such members, the Director shall ensure that each of the 12 service areas of the Indian Health Service is represented.(c)Contents of studyThe study conducted pursuant to subsection (a) shall—(1)examine the causes of maternal mortality and severe maternal morbidity that are unique to American Indian and Alaska Native women;(2)include a systematic process of listening to the stories of American Indian and Alaska Native women to fully understand the causes of, and inform potential solutions to, the maternal mortality and severe maternal morbidity crisis within their respective communities;(3)distinguish between the causes of, landscape of maternity care at, and recommendations to improve maternal health outcomes within, the different settings in which American Indian and Alaska Native women receive maternity care, such as—(A)facilities operated by the Indian Health Service;(B)an Indian health program operated by an Indian tribe or tribal organization pursuant to a contract, grant, cooperative agreement, or compact with the Indian Health Service pursuant to the Indian Self-Determination Act; and(C)an urban Indian health program operated by an urban Indian organization pursuant to a grant or contract with the Indian Health Service pursuant to title V of the Indian Health Care Improvement Act;(4)review processes for coordinating programs of the Indian Health Service with social services provided through other programs administered by the Secretary of Health and Human Services (other than the Medicare program under title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, and the Children’s Health Insurance Program under title XXI of such Act), including coordination with the efforts of the Task Force established under section 503;(5)review current data collection and quality measurement processes and practices;(6)consider social determinants of health, including poverty, lack of health insurance, unemployment, sexual violence, and environmental conditions in Tribal areas;(7)consider the role that historical mistreatment of American Indian and Alaska Native women has played in causing currently high rates of maternal mortality and severe maternal morbidity;(8)consider how current funding of the Indian Health Service affects the ability of the Service to deliver quality maternity care;(9)consider the extent to which the delivery of maternity care services is culturally appropriate for American Indian and Alaska Native women;(10)make recommendations to reduce mis­clas­si­fi­ca­tion of American Indian and Alaska Native women, including consideration of best practices in training for maternal mortality review committee members to be able to correctly classify American Indian and Alaska Native women; and(11)make recommendations informed by the stories shared by American Indian and Alaska Native women in paragraph (2) to improve maternal health outcomes for such women.(d)ReportThe agreement entered into under subsection (a) with an independent research organization or Tribal Epidemiology Center shall require that the organization or center transmit to Congress a report on the results of the study conducted pursuant to that agreement not later than 36 months after the date of the enactment of this Act.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2021 through 2023.505.Grants to minority-serving institutions to study maternal mortality, severe maternal morbidity, and other adverse maternal health outcomes(a)In generalThe Secretary of Health and Human Services shall establish a program under which the Secretary shall award grants to research centers and other entities at minority-serving institutions to study specific aspects of the maternal health crisis among minority women. Such research may—(1)include the development and implementation of systematic processes of listening to the stories of minority women to fully understand the causes of, and inform potential solutions to, the maternal mortality and severe maternal morbidity crisis within their respective communities; and(2)assess the potential causes of low rates of maternal mortality among Hispanic women, including potential racial misclassification and other data collection and reporting issues that might be misrepresenting maternal mortality rates among Hispanic women in the United States.(b)ApplicationTo be eligible to receive a grant under subsection (a), an entity described in such subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Technical assistanceThe Secretary may use not more than 10 percent of the funds made available under subsection (f)—(1)to conduct outreach to Minority-Serving Institutions to raise awareness of the availability of grants under this subsection (a);(2)to provide technical assistance in the application process for such a grant; and(3)to promote capacity building as needed to enable entities described in such subsection to submit such an application.(d)Reporting requirementEach entity awarded a grant under this section shall periodically submit to the Secretary a report on the status of activities conducted using the grant.(e)EvaluationBeginning one year after the date on which the first grant is awarded under this section, the Secretary shall submit to Congress an annual report summarizing the findings of research conducted using funds made available under this section.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.(g)Minority-Serving institutions definedIn this section, the term minority-serving institution has the meaning given the term in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).VIMoms MATTER601.Innovative models to reduce maternal mortalityTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following new part:WInnovative Models To Reduce Maternal Mortality and Severe Maternal Morbidity399OO.DefinitionsIn this part:(1)The terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy.(2)The term Secretary means the Secretary of Health and Human Services.(3)The term Task Force means the Maternal Mental and Behavioral Health Task Force established pursuant to section 399OO–1. (4)The term behavioral health includes substance use disorder and other behavioral health conditions.399OO–1.Maternal Mental and Behavioral Health Task Force(a)EstablishmentThe Secretary shall establish a task force, to be known as the Maternal Mental and Behavioral Health Task Force, to improve maternal mental and behavioral health outcomes with a particular focus on outcomes for minority women.(b)Membership(1)CompositionThe Task Force shall be composed of no fewer than 20 members, to be appointed by the Secretary.(2)Co-ChairsThe Secretary shall designate 2 members of the Task Force to serve as the Co-Chairs of the Task Force.(3)MembersThe Task Force shall include the following:(A)Maternal mental and behavioral health care specialists; maternity care providers; and researchers, government officials, and policy experts who specialize in women’s health, maternal mental and behavioral health, maternal substance use disorder, or maternal mortality and severe maternal morbidity. In selecting such members of the Task Force, the Secretary shall give special consideration to individuals from diverse racial and ethnic backgrounds or individuals with experience providing culturally congruent maternity care in diverse communities.(B)One or more patients who have suffered from a diagnosed mental or behavioral health condition during the prenatal or postpartum period, or a spouse or family member of such patient.(C)One or more representatives of a community-based organization that addresses adverse maternal health outcomes with a specific focus on racial and ethnic disparities in maternal health outcomes. In selecting such representatives, the Secretary shall give special consideration to organizations from communities with significant minority populations.(D)One or more perinatal health workers who provide non-clinical support to pregnant and postpartum women, such as a doula, community health worker, peer supporter, certified lactation consultant, nutritionist or dietitian, social worker, home visitor, or navigator. In selecting such perinatal health workers, the Secretary shall give special consideration to individuals with experience working in communities with significant minority populations.(E)One or more representatives of relevant patient advocacy organizations, with a particular focus on organizations that address racial and ethnic disparities in maternal health outcomes.(F)One or more representatives of relevant health care provider organizations, with a particular focus on organizations that address racial and ethnic disparities in maternal health outcomes.(G)One or more leaders of a Federally-qualified health center or rural health clinic (as such terms are defined in section 1861 of the Social Security Act).(H)One or more representatives of health insurers.(4)Timing of appointmentsNot later than 180 days after the date of enactment of this part, the Secretary shall appoint all members of the Task Force.(5)Period of appointment; vacancies(A)In generalEach member of the Task Force shall be appointed for the life of the Task Force.(B)VacanciesAny vacancy in the Task Force—(i)shall not affect the powers of the Task Force; and(ii)shall be filled in the same manner as the original appointment.(6)No payMembers of the Task Force (other than officers or employees of the United States) shall serve without pay. Members of the Task Force who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Task Force.(7)Travel expensesMembers of the Task Force may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.(c)StaffThe Co-Chairs of the Task Force may appoint and fix the pay of staff to the Task Force.(d)DetaileesAny Federal Government employee may be detailed to the Task Force without reimbursement from the Task Force, and the detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(e)Meetings(1)In generalSubject to paragraph (2), the Task Force shall meet at the call of the Co-Chairs of the Task Force.(2)Initial meetingThe Task Force shall meet not later than 30 days after the date on which all members of the Task Force have been appointed.(3)QuorumA majority of the members of the Task Force shall constitute a quorum.(f)Information from Federal Agencies(1)In generalThe Task Force may secure directly from any Federal department or agency such information as may be relevant to carrying out this part.(2)Furnishing informationOn request of the Co-Chairs of the Task Force pursuant to paragraph (1), the head of a Federal department or agency shall, not later than 60 days after the date of receiving such request, furnish to the Task Force the information so requested.(g)TerminationTermination under section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.(h)Duties(1)National strategyThe Task Force shall make recommendations for a national strategy to improve maternal mental and behavioral health outcomes with a particular focus on outcomes for minority women. Such strategy shall—(A)define collaborative maternity care;(B)make recommendations to the Secretary and the Assistant Secretary for Mental Health and Substance Use on how to implement collaborative maternity care models to improve maternal mental and behavioral health with a particular focus on such outcomes for minority women;(C)identify barriers to the implementation of collaborative maternity care models to improve maternal mental and behavioral health with a particular focus on such outcomes for minority women, and make recommendations to address such barriers;(D)take into consideration as models existing State and other programs that have demonstrated effectiveness in improving maternal mental and behavioral health during the prenatal and postpartum periods;(E)promote treatment options and reduce stigma for pregnant and postpartum women with a substance use disorder;(F)assess the extent to which insurers are providing coverage for evidence-based mental and behavioral health screenings and services that adhere to existing prenatal and postpartum guidelines;(G)assess the extent to which existing guidelines and processes are culturally congruent for minority women, specifically—(i)guidelines for identifying maternal mental and behavioral health conditions, including substance use disorders;(ii)guidelines for screening and, as needed, follow-up referrals, evaluations, and treatments after positive screens for—(I)depression;(II)anxiety;(III)trauma;(IV)substance use disorders; and(V)other mental or behavioral health conditions at the discretion of the Task Force;(iii)processes for incorporating mental and behavioral health screenings into the current timeline of standard screening practices for pregnant and postpartum women, with distinctions for postpartum screening timelines for uncomplicated and complicated births; and(iv)processes for referring women with positive screens for substance use disorder to addiction treatment centers offering—(I)on-site wraparound treatment or networks for referrals;(II)multidisciplinary staff;(III)psychotherapy;(IV)contingency management;(V)access to all evidence-based medication-assisted treatment; and(VI)evidence-based recovery supports;(H)propose to the Secretary a multilingual public awareness campaign for maternal mental health and substance use disorder, with a particular focus on minority women, that includes information on—(i)symptoms, triggers, risk factors, and treatment options for maternal mental and behavioral health conditions;(ii)using the website developed under paragraph (3);(iii)the physiological process of recovery after birth;(iv)the frequency of occurrences for common conditions such as postpartum hemorrhage, preeclampsia and eclampsia, infection, and thromboembolism;(v)best practices in patient reporting of health concerns to their maternity care providers in the prenatal and post­par­tum periods;(vi)addressing stigma around maternal mental and behavioral health conditions;(vii)how to seek treatment for substance use disorder during pregnancy and in the postpartum period; and(viii)infant feeding options; and(I)disseminate to all State Medicaid programs under title XIX of the Social Security Act and State child health plans under title XXI of the Social Security Act an assessment of the extent to which States are providing coverage of evidence-based prenatal and postpartum mental and behavioral health screenings through such programs and plans, and an assessment of the benefits of such coverage.(2)Grant programsThe Task Force shall evaluate and advise on the grant programs under section 399OO–2.(3)Centralized websiteThe Task Force shall facilitate a coordinated effort between the Substance Abuse and Mental Health Services Administration and State departments of health to develop, either directly or through a contract, a centralized website with information on finding local mental and behavioral health providers who treat prenatal and postpartum mental and behavioral health conditions, including substance use disorder.(4)ReportNot later than 18 months after the date of enactment of the Black Maternal Health Momnibus Act of 2020, and every year thereafter, the Task Force shall submit to the Congress, the Centers for Medicare & Medicaid Services, and the Center for Medicare and Medicaid Innovation, and make publicly available, a report that—(A)describes the activities of the Task Force and the results of such activities, with data in such results stratified racially, ethnically, and geographically; and(B)includes the strategy developed under paragraph (1).(i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2021 through 2025.399OO–2.Innovation in maternity care to close racial and ethnic maternal health disparities grants(a)In generalThe Secretary shall award grants to eligible entities to establish, implement, evaluate, or expand innovative models in maternity care that are designed to reduce racial and ethnic disparities in maternal health outcomes.(b)Use of fundsAn eligible entity receiving a grant under this section may use the grant to establish, implement, evaluate, or expand innovative models described in subsection (a) including—(1)collaborative maternity care models to improve maternal mental health, treat maternal substance use disorders, and reduce maternal mortality and severe maternal morbidity, especially for minority women, consistent with the national strategy developed by the Task Force under section 399OO–1(h)(1) and other recommendations of the Task Force;(2)evidence-based programming at clinics that—(A)provide wraparound services for women with substance use disorders in the prenatal and postpartum periods that may include multidisciplinary staff, access to all evidence-based medication-assisted treatment, psychotherapy, contingency management, and recovery supports; or(B)make referrals for any such services that are not provided within the clinic;(3)evidence-based programs at freestanding birth centers that provide culturally congruent maternal mental and behavioral health care education, treatments, and services, and other wraparound supports for women throughout the prenatal and postpartum period; and(4)the development and implementation of evidence-based programs, including toll-free telephone hotlines, that connect maternity care providers with women’s mental health clinicians to provide maternity care providers with guidance on addressing maternal mental and behavioral health conditions identified in patients. (c)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications for models that will—(1)operate in—(A)areas with high rates of adverse maternal health outcomes; (B)areas with significant racial and ethnic disparities in maternal health outcomes; or(C)health professional shortage areas designated under section 332; (2)be led by minority women from demographic groups with disproportionate rates of adverse maternal health outcomes; or(3)be implemented with a culturally congruent approach that is focused on improving outcomes for demographic groups experiencing disproportionate rates of adverse maternal health outcomes.(d)EvaluationAs a condition on receipt of a grant under this section, an eligible entity shall agree to provide annual evaluations of the activities funded through the grant to the Secretary and the Task Force. Such evaluations may address—(1)the effects of such activities on maternal health outcomes and subjective assessments of patient and family experiences, especially for minority women from demographic groups with disproportionate rates of adverse maternal health outcomes; and(2)the cost-effectiveness of such activities.(e)DefinitionsIn this section:(1)The term eligible entity means any public or private entity.(2)The term collaborative maternity care means an integrated care model that includes the delivery of maternal mental and behavioral health care services in primary clinics or other care settings familiar to pregnant and postpartum patients.(3)The term culturally congruent means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(4)The term freestanding birth center has the meaning given that term under section 1905(l)(3)(A) of the Social Security Act.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025.399OO–3.Group prenatal and postpartum care models(a)In generalThe Secretary shall award grants to eligible entities to establish, implement, evaluate, or expand culturally congruent group prenatal care models or group postpartum care models that are designed to reduce racial and ethnic disparities in maternal and infant health outcomes.(b)Use of fundsAn eligible entity receiving a grant under this section may use the grant for—(1)programming;(2)capital investments required to improve existing physical infrastructure for group prenatal care and group postpartum care programming, such as building space needed to implement such models; and(3)evaluations of group prenatal care and group postpartum care programming, with a particular focus on the impacts of such programming on minority women.(c)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applicants that will—(1)operate in—(A)areas with high rates of adverse maternal health outcomes;(B)areas with significant racial and ethnic disparities in maternal health outcomes; or(C)health professional shortage areas designated under section 332;(2)be led by minority women from demographic groups with disproportionate rates of adverse maternal health outcomes; or(3)be implemented with a culturally congruent approach that is focused on improving outcomes for demographic groups experiencing disproportionate rates of adverse maternal health outcomes.(d)EvaluationAs a condition on receipt of a grant under this section, an eligible entity shall agree to provide annual evaluations of the activities funded through the grant to the Secretary and the Task Force and address in each such evaluation—(1)the effects of such activities on maternal health outcomes with a particular focus on the effects of such activities on minority women, including measures such as—(A)avoidable emergency room visits;(B)postpartum care visits after delivery;(C)rates of preterm birth;(D)rates of breastfeeding initiation;(E)psychological outcomes; and(F)subjective measures of patient-reported experience of care; and(2)the cost-effectiveness of such activities.(e)DefinitionsIn this section:(1)The term eligible entity means any public or private entity.(2)The term culturally congruent means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025..VIIJustice for Incarcerated Moms701.Sense of CongressIt is the sense of Congress that the respect and proper care that mothers deserve is inclusive, and whether the mothers are transgender, cisgender, or gender nonconforming, all deserve dignity. 702.Ending the shackling of pregnant individuals(a)In generalBeginning on the date that is 6 months after the date of enactment of this Act, and annually thereafter, in each State that received a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) (commonly referred to as the Edward Byrne Memorial Justice Grant Program) and that does not have in effect throughout the State for such fiscal year laws restricting the use of restraints on pregnant individuals in prison that are substantially similar to the rights, procedures, requirements, effects, and penalties set forth in section 4322 of title 18, United States Code, the amount of such grant that would otherwise be allocated to such State under such subpart for the fiscal year shall be decreased by 25 percent.(b)ReallocationAmounts not allocated to a State for failure to comply with subsection (a) shall be reallocated in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) to States that have complied with such subsection.703.Creating model programs for the care of incarcerated individuals in the prenatal and postpartum periods(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Prisons, shall establish, in not more than 6 Bureau of Prisons facilities, programs to optimize maternal health outcomes for pregnant and postpartum individuals incarcerated in such facilities. The Attorney General shall establish such programs in consultation with stakeholders such as—(1)relevant community-based organizations, particularly organizations that represent incarcerated and formerly incarcerated individuals and organizations that seek to improve maternal health outcomes for minority women;(2)relevant organizations representing patients, with a particular focus on minority patients;(3)relevant organizations representing maternal health care providers;(4)nonclinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(5)researchers and policy experts in fields related to women’s health care for incarcerated individuals.(b)Start dateEach selected facility shall begin facility programs not later than 18 months after the date of enactment of this Act. (c)Facility priorityIn carrying out subsection (a), the Director shall give priority to a facility based on—(1)the number of pregnant and postpartum individuals incarcerated in such facility and, among such individuals, the number of pregnant and post­par­tum minority individuals; and(2)the extent to which the leaders of such facility have demonstrated a commitment to developing exemplary programs for pregnant and postpartum individuals incarcerated in such facility.(d)Program durationThe programs established under this section shall be for a 5-year period.(e)ProgramsBureau of Prisons facilities selected by the Director shall establish programs for pregnant and postpartum incarcerated individuals, and such programs may—(1)provide access to doulas and other perinatal health workers from pregnancy through the postpartum period;(2)provide access to healthy foods and counseling on nutrition, recommended activity levels, and safety measures throughout pregnancy;(3)train correctional officers and medical personnel to ensure that pregnant incarcerated individuals receive trauma-informed, culturally congruent care that promotes the health and safety of the pregnant individuals;(4)provide counseling and treatment for individuals who have suffered from—(A)diagnosed mental or behavioral health conditions, including trauma and substance use disorders;(B)domestic violence;(C)human immunodeficiency virus;(D)sexual abuse;(E)pregnancy or infant loss; or(F)chronic conditions, including heart disease, diabetes, osteoporosis and osteopenia, hypertension, asthma, liver disease, and bleeding disorders; (5)provide pregnancy and childbirth education, parenting support, and other relevant forms of health literacy;(6)offer opportunities for postpartum individuals to maintain contact with the individual’s newborn child to promote bonding, including enhanced visitation policies, access to prison nursery programs, or breastfeeding support;(7)provide reentry assistance, particularly to—(A)ensure continuity of health insurance coverage if an incarcerated individual exits the criminal justice system during such individual’s pregnancy or in the postpartum period; and(B)connect individuals exiting the criminal justice system during pregnancy or in the postpartum period to community-based resources, such as referrals to health care providers and social services that address social determinants of health like housing, employment opportunities, transportation, and nutrition; or(8)establish partnerships with local public entities, private community entities, community-based organizations, Indian Tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) to establish or expand pretrial diversion programs as an alternative to incarceration for pregnant and postpartum individuals. Such programs may include—(A)parenting classes;(B)prenatal health coordination;(C)family and individual counseling;(D)evidence-based screenings, education, and, as needed, treatment for mental and behavioral health conditions, including drug and alcohol treatments;(E)family case management services;(F)domestic violence education and prevention;(G)physical and sexual abuse counseling; and(H)programs to address social determinants of health such as employment, housing, education, transportation, and nutrition.(f)Implementation and reportingA selected facility shall be responsible for—(1)implementing programs, which may include the programs described in subsection (e); and(2)not later than 3 years after the date of enactment of this Act, and not 6 years after the date of enactment of this Act, reporting results of the programs to the Director, including information describing—(A)relevant quantitative indicators of success in improving the standard of care and health outcomes for pregnant and postpartum incarcerated individuals who participated in such programs, including data stratified by race, ethnicity, sex, age, geography, disability status, the category of the criminal charge against such individual, rates of pregnancy-related deaths, pregnancy-associated deaths, cases of infant mortality, cases of severe maternal morbidity, cases of violence against pregnant or postpartum individuals, diagnoses of maternal mental or behavioral health conditions, and other such information as appropriate;(B)relevant qualitative evaluations from pregnant and postpartum incarcerated individuals who participated in such programs, including subjective measures of patient-reported experience of care;(C)evaluations of cost effectiveness; and(D)strategies to sustain such programs beyond 2026.(g)ReportNot later than 7 years after the date of enactment of this Act, the Director shall submit to the Attorney General and to the Committee on the Judiciary of the House of Representatives and the Senate a report describing the results of the programs funded under this section.(h)OversightNot later than 1 year after the date of enactment of this Act, the Attorney General shall award a contract to an independent organization or independent organizations to conduct oversight of the programs described in subsection (e).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.704.Grant program to improve maternal health outcomes for individuals in State and local prisons and jails(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Justice Assistance, shall award Justice for Incarcerated Moms grants to States to establish or expand programs in State and local prisons and jails for pregnant and postpartum incarcerated individuals. The Attorney General shall award such grants in consultation with stakeholders such as—(1)relevant community-based organizations, particularly organizations that represent incarcerated and formerly incarcerated individuals and organizations that seek to improve maternal health outcomes for minority women;(2)relevant organizations representing patients, with a particular focus on minority patients;(3)relevant organizations representing maternal health care providers;(4)nonclinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(5)researchers and policy experts in fields related to women’s health care for incarcerated individuals.(b)ApplicationsEach applicant for a grant under this section shall submit to the Director of the Bureau of Justice Assistance an application at such time, in such manner, and containing such information as the Director may require.(c)Use of fundsA State that is awarded a grant under this section shall use such grant to establish or expand programs for pregnant and postpartum incarcerated individuals, and such programs may—(1)provide access to doulas and other perinatal health workers from pregnancy through the post­par­tum period;(2)provide access to healthy foods and counseling on nutrition, recommended activity levels, and safety measures throughout pregnancy;(3)train correctional officers and medical personnel to ensure that pregnant incarcerated individuals receive trauma-informed, culturally congruent care that promotes the health and safety of the pregnant individuals;(4)provide counseling and treatment for individuals who have suffered from—(A)diagnosed mental or behavioral health conditions, including trauma and substance use disorders;(B)domestic violence;(C)human immunodeficiency virus;(D)sexual abuse;(E)pregnancy or infant loss; or (F)chronic conditions, including heart disease, diabetes, osteoporosis and osteopenia, hypertension, asthma, liver disease, and bleeding disorders;(5)provide pregnancy and childbirth education, parenting support, and other relevant forms of health literacy;(6)offer opportunities for postpartum individuals to maintain contact with the individual’s newborn child to promote bonding, including enhanced visitation policies, access to prison nursery programs, or breastfeeding support;(7)provide reentry assistance, particularly to—(A)ensure continuity of health insurance coverage if an incarcerated individual exits the criminal justice system during such individual’s pregnancy or in the postpartum period; and(B)connect individuals exiting the criminal justice system during pregnancy or in the postpartum period to community-based resources, such as referrals to health care providers and social services that address social determinants of health like housing, employment opportunities, transportation, and nutrition; or(8)establish partnerships with local public entities, private community entities, community-based organizations, Indian Tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) to establish or expand pretrial diversion programs as an alternative to incarceration for pregnant and postpartum individuals. Such programs may include—(A)parenting classes;(B)prenatal health coordination;(C)family and individual counseling;(D)evidence-based screenings, education, and, as needed, treatment for mental and behavioral health conditions, including drug and alcohol treatments;(E)family case management services;(F)domestic violence education and prevention;(G)physical and sexual abuse counseling; and(H)programs to address social determinants of health such as employment, housing, education, transportation, and nutrition.(d)PriorityIn awarding grants under this section, the Director of the Bureau of Justice Assistance shall give priority to applicants based on—(1)the number of pregnant and postpartum individuals incarcerated in the State and, among such individuals, the number of pregnant and postpartum minority individuals; and(2)the extent to which the State has demonstrated a commitment to developing exemplary programs for pregnant and postpartum individuals incarcerated in the prisons and jails in the State.(e)Grant durationA grant awarded under this section shall be for a 5-year period.(f)Implementing and reportingA State that receives a grant under this section shall be responsible for—(1)implementing the program funded by the grant; and(2)not later than 3 years after the date of enactment of this Act, and 6 years after the date of enactment of this Act, reporting results of such program to the Attorney General, including information describing—(A)relevant quantitative indicators of the program’s success in improving the standard of care and health outcomes for pregnant and postpartum incarcerated individuals who participated in such program, including data stratified by race, ethnicity, sex, age, geography, disability status, category of the criminal charge against such individual, incidence rates of pregnancy-related deaths, pregnancy-associated deaths, cases of infant mortality, cases of severe maternal morbidity, cases of violence against pregnant or postpartum individuals, diagnoses of maternal mental or behavioral health conditions, and other such information as appropriate;(B)relevant qualitative evaluations from pregnant and postpartum incarcerated individuals who participated in such programs, including subjective measures of patient-reported experience of care;(C)evaluations of cost effectiveness; and(D)strategies to sustain such programs beyond the duration of the grant.(g)ReportNot later than 7 years after the date of enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Senate a report describing the results of such grant programs.(h)OversightNot later than 1 year after the date of enactment of this Act, the Attorney General shall award a contract to an independent organization or independent organizations to conduct oversight of the programs described in subsection (c).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.705.GAO report(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on adverse maternal health outcomes among incarcerated individuals, with a particular focus on racial and ethnic disparities in maternal health outcomes for incarcerated individuals. (b)Contents of reportThe report described in this section shall include—(1)to the extent practicable—(A)the number of incarcerated individuals, including those incarcerated in Federal, State, and local correctional facilities, who have experienced a pregnancy-related death or pregnancy-associated death in the most recent 10 years of available data;(B)the number of cases of severe maternal morbidity among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities, in the most recent year of available data; and(C)statistics on the racial and ethnic disparities in maternal and infant health outcomes and severe maternal morbidity rates among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(2)in the case that the Comptroller General of the United States is unable determine the information required in paragraphs (1) through (4), an assessment of the barriers to determining such information and recommendations for improvements in tracking maternal health outcomes among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(3)causes of adverse maternal health outcomes that are unique to incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(4)causes of adverse maternal health outcomes and severe maternal morbidity that are unique to incarcerated individuals of color;(5)recommendations to reduce maternal mortality and severe maternal morbidity among incarcerated individuals and to address racial and ethnic disparities in maternal health outcomes for incarcerated individuals in Bureau of Prisons facilities and State and local prisons and jails; and(6)such other information as may be appropriate to reduce the occurrence of adverse maternal health outcomes among incarcerated individuals and to address racial and ethnic disparities in maternal health outcomes for such individuals.706.MACPAC report(a)In generalNot later than 2 years after the date of enactment of this Act, the Medicaid and CHIP Payment and Access Commission (referred to in this section as MACPAC) shall publish a report on the implications of pregnant and postpartum incarcerated individuals being ineligible for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). (b)Contents of reportThe report described in this section shall include—(1)information on the effect of ineligibility for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) on maternal health outcomes for pregnant and postpartum incarcerated individuals, concentrating on the effects of such ineligibility for pregnant and postpartum individuals of color; and(2)the potential implications on maternal health outcomes resulting from suspending eligibility for medical assistance under a State plan under such title of such Act when a pregnant or postpartum individual is incarcerated.VIIITech To Save Moms801.CMI modeling of integrated telehealth models in maternity care services(a)In generalSection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end the following new clauses:(xxviii)Focusing on title XIX, providing for the adoption of and use of telehealth tools that allow for screening and treatment of common pregnancy-related complications (including anxiety and depression, substance use disorder, hemorrhage, infection, amniotic fluid embolism, thrombotic pulmonary or other embolism, hypertensive disorders of pregnancy, cerebrovascular accidents, cardiomyopathy, and other cardiovascular conditions) for a pregnant woman receiving medical assistance under such title during her pregnancy and for not more than a 1-year period beginning on the last day of her pregnancy..(b)Effective dateThe amendment made by subsection (a) shall take effect 1 year after the date of the enactment of this Act.802.Grants to expand the use of technology-enabled collaborative learning and capacity models that provide care to pregnant and postpartum womenTitle III of the Public Health Service Act is amended by inserting after section 330M (42 U.S.C. 254c–19) the following::330N.Expanding capacity for maternal health outcomes(a)Program establishedBeginning not later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall, as appropriate, award grants to eligible entities to evaluate, develop, and, as appropriate, expand the use of technology-enabled collaborative learning and capacity building models, to improve maternal health outcomes in health professional shortage areas; areas with high rates of maternal mortality and severe maternal morbidity, and significant racial and ethnic disparities in maternal health outcomes; and for medically underserved populations or American Indians and Alaska Natives, including Indian tribes, tribal organizations, and urban Indian organizations. (b)Use of Funds(1)Required usesGrants awarded under subsection (a) shall be used for—(A)the development and acquisition of instructional programming, and the training of maternal health care providers and other professionals that provide or assist in the provision of services through models such as—(i)training on adopting and effectively implementing Alliance for Innovation on Maternal Health (referred to in this section as AIM) safety and quality improvement bundles;(ii)training on implicit and explicit bias, racism, and discrimination for providers of maternity care;(iii)training on best practices in screening for and, as needed, evaluating and treating maternal mental health conditions and substance use disorders;(iv)training on how to screen for social determinants of health risks in the prenatal and postpartum periods such as inadequate housing, lack of access to nutrition, environmental risks, and transportation barriers; and(v)training on the use of remote patient monitoring tools for pregnancy-related complications described in section 1115A(b)(2)(B)(xxviii);(B)information collection and evaluation activities to—(i)study the impact of such models on—(I)access to and quality of care;(II)patient outcomes;(III)subjective measures of patient experience; and(IV)cost-effectiveness; and(ii)identify best practices for the expansion and use of such models;(C)information collection and evaluation activities to study the impact of such models on patient outcomes and maternal health care providers, and to identify best practices for the expansion and use of such models; and(D)any other activity consistent with achieving the objectives of grants awarded under this section, as determined by the Secretary.(2)Permissible usesIn addition to any of the uses under paragraph (1), grants awarded under subsection (a) may be used for—(A)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including for hardware and software that enables distance learning, maternal health care provider support, and the secure exchange of electronic health information; and(B)support for maternal health care providers and other professionals that provide or assist in the provision of maternity care services through such models.(c)Limitations(1)NumberThe Secretary may not award more than 1 grant under this section to an eligible entity.(2)DurationEach grant under this section shall be made for a period of up to 5 years.(3)AmountThe Secretary shall determine the maximum amount of each grant under this section.(d)Grant requirementsThe Secretary shall require entities awarded a grant under this section to collect information on the effect of the use of technology-enabled collaborative learning and capacity building models, such as on maternal health outcomes, access to maternal health care services, quality of maternal health care, and maternal health care provider retention in areas and populations described in subsection (a). The Secretary may award a grant or contract to assist in the coordination of such models, including to assess outcomes associated with the use of such models in grants awarded under subsection (a), including for the purpose described in subsection (b)(1)(B).(e)Application(1)In generalAn eligible entity that seeks to receive a grant under subsection (a) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.(2)Matters to be includedSuch application shall include plans to assess the effect of technology-enabled collaborative learning and capacity building models on indicators, including access to and quality of care, patient outcomes, subjective measures of patient experience, and cost-effectiveness. Such indicators may focus on—(A)health professional shortage areas;(B)areas with high rates of maternal mortality and severe maternal morbidity, and significant racial and ethnic disparities in maternal health outcomes; and(C)medically underserved populations or American Indians and Alaska Natives, including Indian tribes, tribal organizations, and urban Indian organizations.(f)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed internet for grantees.(g)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to eligible entities, including recipients of grants under subsection (a), on the development, use, and post-grant sustainability of technology-enabled collaborative learning and capacity building models in order to expand access to maternal health care services provided by such entities, including for health professional shortage areas and areas with high rates of maternal mortality and severe maternal morbidity, and significant racial and ethnic disparities in maternal health outcomes, and to medically underserved populations or American Indians and Alaska Natives, including Indian tribes, tribal organizations, and urban Indian organizations.(h)Research and evaluationThe Secretary, in consultation with stakeholders with appropriate expertise in such models, shall develop a strategic plan to research and evaluate the evidence for such models. The Secretary shall use such plan to inform the activities carried out under this section.(i)Reporting(1)By eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require.(2)By the SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report including, at minimum—(A)a description of any new and continuing grants awarded under subsection (a) and the specific purpose and amounts of such grants;(B)an overview of—(i)the evaluations conducted under subsection (b);(ii)technical assistance provided under subsection (g); and(iii)activities conducted by entities awarded grants under subsection (a); and(C)a description of any significant findings related to patient outcomes or maternal health care providers and best practices for eligible entities expanding, using, or evaluating technology-enabled collaborative learning and capacity building models.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of fiscal years 2021 through 2025.(k)DefinitionsIn this section:(1)Eligible entity(A)In generalThe term eligible entity means an entity that provides, or supports the provision of, maternal health care services or other evidence-based services for pregnant and postpartum women—(i)in health professional shortage areas;(ii)in areas with high rates of adverse maternal health outcomes and significant racial and ethnic disparities in maternal health outcomes; or(iii)medically underserved populations or American Indians and Alaska Natives, including Indian tribes, tribal organizations, and urban Indian organizations.(B)InclusionsAn eligible entity may include entities leading, or capable of leading, a technology-enabled collaborative learning and capacity building model or engaging in technology-enabled collaborative training of participants in such model.(2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332.(3)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Maternal mortalityThe term maternal mortality means a death occurring during or within 1-year period after pregnancy caused by pregnancy or childbirth complications.(5)Medically underserved populationThe term medically underserved population has the meaning given such term in section 330(b)(3).(6)PostpartumThe term postpartum means the 1-year period beginning on the last date of the pregnancy of a woman.(7)Severe maternal morbidityThe term severe maternal morbidity means an unexpected outcome caused by labor and delivery of a woman that results in significant short-term or long-term consequences to the health of the woman.(8)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects health care professionals, and particularly specialists, with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes in the context of maternal health care.(9)Tribal organizationThe term Tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.(10)Urban Indian organizationThe term urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act..803.Grants to promote equity in maternal health outcomes by increasing access to digital tools(a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall carry out a program (in this section referred to as Investments in Digital Tools to Promote Equity in Maternal Health Outcomes Program or Program) under which the Secretary makes grants to eligible entities reduce racial and ethnic disparities in maternal health outcomes by increasing access to digital tools related to maternal health care.(b)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Limitations(1)NumberThe Secretary may not award more than 1 grant under this section to an eligible entity.(2)DurationEach grant under this section shall be made for a period of not more than 5 years.(3)AmountThe Secretary shall determine the maximum amount of each grant under this section.(4)PrioritizationIn awarding grants under this section, the Secretary shall prioritize the selection of an eligible entity that—(A)operates in an area with high rates of adverse maternal health outcomes and significant racial and ethnic disparities in maternal health outcomes; and(B)promotes technology that addresses racial and ethnic disparities in maternal health outcomes.(d)Technical assistanceThe Secretary shall provide technical assistance to an eligible entity on the development, use, evaluation, and post-grant sustainability of digital tools for purposes of promoting equity in maternal health outcomes.(e)Reporting(1)By eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require.(2)By the SecretaryNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report that—(A)evaluates the effectiveness of grants awarded under this section in improving maternal health outcomes for minority women;(B)makes recommendations for future grant programs that promote the use of technology to improve maternal health outcomes for minority women; and(C)makes recommendations that address—(i)privacy and security safeguards that should be implemented in the use of technology in maternal health care;(ii)reimbursement rates for maternal telehealth services;(iii)the use of digital tools to analyze large data sets for the purposes of identifying potential pregnancy-related complications as early as possible;(iv)barriers that prevent maternal health care providers from providing telehealth services across states and recommendations from the Centers for Medicare and Medicaid Services for addressing such barriers in State Medicaid programs;(v)the use of consumer digital tools such as mobile phone applications, patient portals, and wearable technologies to improve maternal health outcomes;(vi)barriers that prevent consumers from accessing telehealth services or other digital technologies to improve maternal health outcomes, including a lack of access to reliable, high-speed internet or lack of access to electronic devices needed to use such services and technologies; and(vii)any other related issues as determined by the Secretary.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of fiscal years 2021 through 2025.(g)Eligible entity definedIn this section, the term eligible entity is an entity that is described in section 51a.3(a) of title 42, Code of Federal Regulations, including domestic faith-based and community-based organizations.804.Report on the use of technology to reduce maternal mortality and severe maternal morbidity and to close racial and ethnic disparities in outcomes(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall seek to enter an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this Act as the National Academies) under which the National Academies shall conduct a study on the use of technology to reduce preventable maternal mortality and severe maternal morbidity, and close racial and ethnic disparities in maternal health outcomes in the United States. The study shall assess current and future uses of artificial intelligence in maternity care, including issues such as—(1)the extent to which artificial intelligence technologies are currently being used in maternal health care;(2)the extent to which artificial intelligence technologies have exacerbated racial or ethnic biases in maternal health care;(3)recommendations for reducing racial or ethnic biases in artificial intelligence technologies used in maternal health care;(4)recommendations for potential applications of artificial intelligence technologies that could improve maternal health outcomes, particularly for minority women; and(5)recommendations for privacy and security safeguards that should be implemented in the development of artificial intelligence technologies in maternal health care.(b)ReportAs a condition of any agreement under subsection (a), the Administrator shall require that the National Academies transmit to Congress a report on the results of the study under subsection (a) not later than 24 months after the date of enactment of this Act.IXIMPACT To Save Moms901.Perinatal Care Alternative Payment Model Demonstration Project(a)In generalFor the period of fiscal years 2022 through 2026, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator of the Centers for Medicare & Medicaid Services, shall establish and implement, in accordance with the requirements of this section, a demonstration project, to be known as the Perinatal Care Alternative Payment Model Demonstration Project (referred to in this section as the Demonstration Project), for purposes of allowing States to test payment models under their State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.) with respect to maternity care provided to pregnant and postpartum women enrolled in such State plans and State child health plans.(b)CoordinationIn establishing the Demonstration Project, the Secretary shall coordinate with stakeholders such as—(1)State Medicaid programs;(2)relevant organizations representing maternal health care providers;(3)relevant organizations representing patients, with a particular focus on women from demographic groups with disproportionate rates of adverse maternal health outcomes;(4)relevant community-based organizations, particularly organizations that seek to improve maternal health outcomes for women from demographic groups with disproportionate rates of adverse maternal health outcomes;(5)non-clinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dieticians, social workers, home visitors, and navigators;(6)relevant health insurance issuers;(7)hospitals, health systems, freestanding birth centers (as such term is defined in paragraph (3)(B) of section 1905(l) of the Social Security Act (42 U.S.C. 1396d(l)), Federally-qualified health centers (as such term is defined in paragraph (2)(B) of such section), and rural health clinics (as such term is defined in section 1861(aa) of such Act (42 U.S.C. 1395x(aa)));(8)researchers and policy experts in fields related to maternity care payment models; and(9)any other stakeholders as the Secretary determines appropriate, with a particular focus on stakeholders from demographic groups with disproportionate rates of adverse maternal health outcomes.(c)ConsiderationsIn establishing the Demonstration Project, the Secretary shall consider each of the following:(1)Findings from any evaluations of the Strong Start for Mothers and Newborns initiative carried out by the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, and the Administration on Children and Families.(2)Any alternative payment model that—(A)is designed to improve maternal health outcomes for racial and ethnic groups with disproportionate rates of adverse maternal health outcomes;(B)includes methods for stratifying patients by pregnancy risk level and, as appropriate, adjusting payments under such model to take into account pregnancy risk level;(C)establishes evidence-based quality metrics for such payments;(D)includes consideration of non-hospital birth settings such as freestanding birth centers (as so defined);(E)includes consideration of social determinants of health that are relevant to maternal health outcomes such as housing, transportation, nutrition, and other non-clinical factors that influence maternal health outcomes; or(F)includes diverse maternity care teams that include—(i)maternity care providers, including obstetrician-gynecologists, family physicians, physician assistants, midwives who meet, at a minimum, the international definition of the term midwife and global standards for midwifery education (as established by the International Confederation of Midwives), and nurse practitioners—(I)from racially, ethnically, and professionally diverse backgrounds;(II)with experience practicing in racially and ethnically diverse communities; or(III)who have undergone trainings on racism, implicit bias, and explicit bias; and(ii)non-clinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dieticians, social workers, home visitors, and navigators.(d)EligibilityTo be eligible to participate in the Demonstration Project, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(e)EvaluationThe Secretary shall conduct an evaluation of the Demonstration Project to determine the impact of the Demonstration Project on—(1)maternal health outcomes, with data stratified by race, ethnicity, socioeconomic indicators, and any other factors as the Secretary determines appropriate;(2)spending on maternity care by States participating in the Demonstration Project;(3)to the extent practicable, subjective measures of patient experience; and(4)any other areas of assessment that the Secretary determines relevant.(f)ReportNot later than one year after the completion or termination date of the Demonstration Project, the Secretary shall submit to the Committee on Energy and Commerce, the Committee on Ways and Means, and the Committee on Education and Labor of the House of Representatives and the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available, a report containing—(1)the results of any evaluation conducted under subsection (e); and(2)a recommendation regarding whether the Demonstration Project should be continued after fiscal year 2026 and expanded on a national basis.(g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.(h)DefinitionsIn this section:(1)Alternative payment modelThe term alternative payment model has the meaning given such term in section 1833(z)(3)(C) of the Social Security Act (42 U.S.C. 1395l(z)(3)(C)). (2)PerinatalThe term perinatal means the period beginning on the day a woman becomes pregnant and ending on the last day of the 1-year period beginning on the last day of such woman’s pregnancy.902.MACPAC reportNot later than two years after the date of the enactment of this Act, the Medicaid and CHIP Payment and Access Commission shall publish a report on issues relating to the continuity of coverage under State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.) for pregnant and postpartum women. Such report shall, at a minimum, include the following:(1)An assessment of any existing policies under such State plans and such State child health plans regarding presumptive eligibility for pregnant women while their application for enrollment in such a State plan or such a State child health plan is being processed.(2)An assessment of any existing policies under such State plans and such State child health plans regarding measures to ensure continuity of coverage under such a State plan or such a State child health plan for pregnant and postpartum women, including such women who need to change their health insurance coverage during their pregnancy or the postpartum period following their pregnancy.(3)An assessment of any existing policies under such State plans and such State child health plans regarding measures to automatically reenroll women who are eligible to enroll under such a State plan or such a State child health plan as a parent.(4)If determined appropriate by the Commission, any recommendations for the Department of Health and Human Services, or such State plans and such State child health plans, to ensure continuity of coverage under such a State plan or such a State child health plan for pregnant and postpartum women.